CUDAHY, Senior Circuit Judge,
concurring.
I concur fully in Judge Sentelle’s opinion for the majority. I write separately only to offer a further comment on the difficult balance between fairness to the persons investigated and the public interest in full disclosure, which is touched upon by Judge Sentelle here and was explored more fully in the leading precedent, In re North, 16 F.3d 1234 (D.C.Cir.1994). As the majority notes here, “The issuance of a document issued by a prosecutor, not of itself under the aegis of either the court or the grand jury, yet potentially harmful to the reputation of persons investigated is certainly troubling, and we have found it troubling in our prior proceedings under this statute.” Ante, at 728.
This investigation was perhaps unique in the annals of the independent counsels in that its principal subject, Secretary of Agriculture Michael Espy, was indicted on 39 counts by a grand jury and acquitted on all counts by a trial jury after a two-month trial. It is certainly not my role to comment on those unique circumstances, although I will suggest that the final report does little to explain why matters turned out as they did.
I perhaps bring an unusual perspective to the matters covered by this final report, since I presided for a number of years over a firm intensively regulated by the United States Department of Agriculture under the Meat Inspection Act. So I fully understand the sensitivity of relations between such firms and their managements and agents and officials of the Department of Agriculture. This report at several points, in attempting to establish the importance of this investigation, cites Upton Sinclair’s classic, The Jungle, whose purpose was to expose labor conditions in the meatpacking industry but which led instead to the passage of the Meat Inspection Act in 1907.
The report, which with appendices is more than 400 pages long, also includes a defense of the independent counsel procedure against charges of excessive delay and cost and of having a distorted focus. This is a bit of special pleading, which is likely to be viewed skeptically. But it is fair comment. The report also predictably deplores the injection of politics into appraisals of an independent counsel’s work, though — considering that the subjects of *731theses investigations are at the highest levels of political power — one could hardly expect things to be sanitized against politics.
Trying to strike some kind of appropriate balance between fairness to those investigated — whether convicted or acquitted — or even indicted — and the public interest in disclosure of how things looked to the prosecutor at various stages of the investigations and the prosecutions may be almost impossible. But in the last analysis, in this as in many similar situations, public disclosure, with whatever safeguards can be put in place, seems the more prudent course.